DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 1-4, 6-16 and 18-22 have been examined in this application.  
Claims 5 and 17 were canceled. 
Claims 21 and 22 are new. 
Claims 3-4, 6, 8, 10-11, 13-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 08/23/2022 has been acknowledged by the Office.

Claim Objections
	Claims 2, 4*, 9, 12 and 22 are objected to because of the following informalities:
Claim 2 states “an opening” for both the closet unit AND the desk unit. The claim is suggested to be amended to any of the following options below:
“a closet opening” AND “a desk opening” OR
“a first opening” AND “a second opening” OR
Claim 4* will be further addressed in the 112(b) Rejection shown below, as the Examiner was unsure when examining the Applicant’s purpose to the claim language discussed below.
Claim 9 states “a movable panel attached the ledge”, it is believed that there is a grammar mistake. The claim is suggested to be amended to the either:
“a movable panel attached to the ledge” OR
“a movable panel attached on the ledge”
Claim 12 states ‘of claim 2’ in three different instances,  “comprising the modular twin-size bedroom system of claim 2 and a mirror image of the modular twin-size bedroom system of claim 2, wherein the back end of the modular twin-size bedroom system is placed adjacent to and attached to the back end of the mirror image of the modular twin-size bedroom system of claim 2.”
It is suggested to amend the claim by deleting the last final two ‘of claim 2’ from Claim 12.
Claim 22 states “a user” for both the recessed areas. The claim is suggested to be amended to either of the following:
“the step units allows a first user to ascend to one of the recessed areas and the other step unit allows a second user to ascend to the other recessed area.”
“the step units allows a user to ascend to one of the recessed areas and the other step unit allows [[a]] the user to ascend to the other recessed area.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the limitation “the front end of the modular bedroom system”, there was no primary antecedent basis to this element given in Claim 4 or dependents thereof. As such, the Examiner was unsure if the Applicant is referring to a new element (requiring primary antecedent basis – ‘a front end’) OR a previously claimed element (Ex: ‘the front end of the drawer unit’ OR ‘the front end of the headboard unit’ per Claim 2). Therefore, if the claim is:
A new element, it is suggested to give primary antecedent basis to the element. As such, please amend to ‘a 
For examination purposes, the Examiner interpreted the claim to include a new element of, which is the reason for the Claim Objection shown as ‘Claim 4*’ from above.
A previously claimed element, it is suggested to amend the claim to reference the ‘drawer unit’ or the ‘headboard unit’.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 9, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., hereinafter ‘Chen’ (CN 102743045 A).
In regards to Claim 1, Chen teaches: A modular twin-size bedroom system (Fig. 1), comprising a plurality of units (Para 0002, shown in Fig. 1.1 from Chen below), wherein each of the plurality of units are adjacent to and attached to another one of the plurality of units (adjacent units shown in Annotated Fig. 1.1 below), wherein the plurality of units comprises a closet unit (see annotated Fig 1.1 from Chen below), a desk unit (see annotated Fig 1.1 from Chen below), a drawer unit (see annotated Fig 1.1 from Chen below), a headboard unit (see annotated Fig 1.1 from Chen below), and a bed floor (see annotated Fig 1.2 from Chen below), wherein the modular twin-size bedroom system has a first end (see annotated Fig 1.2 from Chen below), a second end (see annotated Fig 1.2 from Chen below), a top end (see annotated Fig 1.2 from Chen below), and a bottom end (see annotated Fig 1.2 from Chen below).  

    PNG
    media_image1.png
    404
    603
    media_image1.png
    Greyscale

Annotated Fig 1.1 from Chen

    PNG
    media_image2.png
    349
    454
    media_image2.png
    Greyscale

Annotated Fig 1.2 from Chen
In regards to Claim 2, Chen teaches: The modular twin-size bedroom system of claim 1, wherein the closet unit (4) has a first side (see annotated Fig 1.3 from Chen below), a second side (see annotated Fig 1.3 from Chen below), a back side (see annotated Fig 1.3 from Chen below), a top side (see annotated Fig 1.3 from Chen below), and an opening therein (see annotated Fig 1.3 from Chen below); the desk unit has a first side (see annotated Fig 1.4 from Chen below), a second side (see annotated Fig 1.4 from Chen below), a back side (see annotated Fig 1.4 from Chen below), a top side (see annotated Fig 1.4 from Chen below), and an opening therein (see annotated Fig 1.4 from Chen below); the drawer unit has a front end (see annotated Fig 2.1 from Chen below), a top end (see annotated Fig 2.1 from Chen below), a first end (see annotated Fig 2.1 from Chen below), a second end (see annotated Fig 2.1 from Chen below), and a back end (see annotated Fig 2.1 from Chen below), wherein the drawer unit has a plurality of drawers atop one another (see annotated Fig 2.2 from Chen below) on the front end (see annotated Fig 2.2 from Chen below); wherein the headboard unit has a front end (see annotated Fig 1.5 from Chen below), a first end (see annotated Fig 1.5 from Chen below), a second end (see annotated Fig 1.5 from Chen below), and a back end (see annotated Fig 1.5 from Chen below).

    PNG
    media_image3.png
    420
    570
    media_image3.png
    Greyscale

Annotated Fig 1.3 from Chen


    PNG
    media_image4.png
    411
    559
    media_image4.png
    Greyscale

Annotated Fig 1.4 from Chen

    PNG
    media_image5.png
    426
    507
    media_image5.png
    Greyscale

Annotated Fig. 2.1 from Chen

    PNG
    media_image6.png
    388
    535
    media_image6.png
    Greyscale

Annotated Fig. 2.2 from Chen

    PNG
    media_image7.png
    301
    528
    media_image7.png
    Greyscale

Annotated Fig. 1.5 from Chen
In regards to Claim 9, Chen teaches: The modular twin-size bedroom system of claim 1, wherein a plurality of ledges is located along one end of the bed floor (see Examiners Annotated Fig. 1 vs. Fig. 8 below), each of said plurality of ledges having an interior (see Examiners Annotated Fig. 1 vs. Fig. 8 below) therein and a movable panel (16 – Fig. 8) attached the ledge (attached by 18 to ledge – see Examiner’s Annotated Fig. 1 vs. Fig. 8 below), wherein the moveable panel allows access (see note #1 below) and covers the interior (see note #1 below).  
Note #1: The movable panel can be adjusted to different configurations. Fig. 10 shows an example of two of the many configurations that could be created by the adjustable portion 17 connected to the panel (16) by attachment point (18). As such the panel is understood to be able to rotate, up or down. Wherein the neutral position shown in Fig. 8 is the operating configuration, while the up and down position(s) are understood to be in standby. Specifically the downward configuration would cover a portion of the interior part of the ledge, allowing access (for the user to easily access the panel, the bed, the surrounding, etc. as ‘access’ is not further defined) thus meeting the last limitation of the claim. 

    PNG
    media_image8.png
    378
    807
    media_image8.png
    Greyscale

Examiner’s Annotated Fig. 1 vs. 8 from Chen
In regards to Claim 21, Chen teaches: The modular twin-size bedroom system of claim 2, further comprising a step unit (1 – Fig. 1, see annotated Fig 1.1 from Chen) comprised of a plurality of rectangular boxes (see annotated Fig 2.3 from Chen) placed atop one another (see annotated Fig 2.3 from Chen), said plurality of rectangular boxes having one or more open sides (see annotated Fig 2.3 from Chen), wherein the step unit is adjacent to the second end of the drawer unit (when either the drawer is closed or open, the second end will always be adjacent in some way to the step unit, refer to annotated Figs. 2.1 and 2.3 from Chen).  

    PNG
    media_image9.png
    395
    602
    media_image9.png
    Greyscale

Annotated Fig. 2.3 from Chen
In regards to Claim 22, Chen teaches: The modular king-size bedroom system of claim 21, wherein one of the step units allows a user (‘user #1’ - see annotated Fig. 2.4 from Chen) to ascend to one of the recessed areas and the other step unit allows a user (‘user #2’ - see annotated Fig. 2.4 from Chen) to ascend to the other recessed area.

    PNG
    media_image10.png
    292
    428
    media_image10.png
    Greyscale

Annotated Fig. 2.4 from Chen

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘Chen’ (CN 102743045 A) in view of Fujimoto (JP-2010279619-A), and further in view of Youp (KR 20100000637 A).
In regards to Claim 7, Chen teaches: The modular twin-size bedroom system of claim 1, wherein the desk unit (see annotated Fig 1.1 from Chen) contains a plurality of shelves (see annotated Fig. 5.1 from Chen) and a desk-top (see annotated Fig. 5.1 from Chen), but does not teach, wherein the closet unit contains a plurality of shelves and a moveable clothes rack having two ends, wherein rollers are attached at one end of the clothes rack and the other end of the clothes rack is attached to a rollable channel located at the top side of the closet.  
Fujimoto teaches: wherein the closet unit contains a plurality of shelves (“it is also possible to attach a single shelf board or a plurality of shelf boards between the both side plates 30, 30 of the box body 6”) and a moveable clothes rack (31 – Fig. 3, ‘is placed’ -> could be removably/movably placed) having two ends (Fig. 3 shows 31 connected to either side plate 30), but does not teach, wherein rollers are attached at one end of the clothes rack and the other end of the clothes rack is attached to a rollable channel located at the top side of the closet.  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chen with these aforementioned teachings of Fujimoto with the motivation of allowing clothes to be both hung and folded on the rack to further allow for items that wrinkle less to be folded on the rack, while as items that wrinkle quicker could be placed on the hanging rack.
Youp teaches: wherein rollers (6- Fig. 5) are attached at one end of the clothes rack and the other end of the clothes rack is attached to a rollable channel (16 – Fig. 5), but does not teach, located at the top side of the closet.  
Youp discloses the claimed invention except for the rollers and the channel being located at the top side of the closet. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have rearranged the rollers to be at the top as it would not modify the use and would better allow items to not get stuck in the bottom channels, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. Since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Chen with these aforementioned teachings of Youp with the motivation of allowing the clothing rack to be adjustable with respect to the bedroom system to allow a user to hide the system or extend the system. Such that they need more storage for their clothes or in the opposite case they need more space to store their clothes. 


    PNG
    media_image11.png
    364
    626
    media_image11.png
    Greyscale
Annotated Fig. 5.1 from Chen
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘Chen’ (CN 102743045 A).
In regards to Claim 12, Chen teaches: A modular king-size bedroom system, comprising the modular twin-size bedroom system of claim 2 and a mirror image of the modular twin-size bedroom system of claim 2 (see annotated Fig. 10.1 below, see note #2 below), wherein the back end of the modular twin-size bedroom system is placed adjacent to and attached to the back end of the mirror image of the modular twin-size bedroom system of claim 2 (see annotated Fig. 10.1 below).  
Note #2: As shown in Fig. 10 from Chen a mirror image of most elements are shown, however if necessary a duplication of parts from the first modular twin-size bedroom could be utilized in combination of the second one.
Chen discloses the claimed invention except for the ‘exact’ mirror image of the modular twin-size bedroom system. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have duplicated all parts of Chen to look as if there was a mirror image, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It is obvious because incorporating a duplicated system would allow for a twin, or sibling to utilize the same system in one room rather than having two separate rooms for the children.

    PNG
    media_image12.png
    429
    502
    media_image12.png
    Greyscale

Annotated Fig. 10.1 from Chen

Allowable Subject Matter
	Claims 3-4, 6, 8, 10-11, 13-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding Claim 3 (and dependents thereof) the first side of the desk unit and the second side of the closet unit will ever come into contact with one another, additionally, the back end of the drawer unit will not come into contact with the first side of the closet unit. Even if the Examiner was to specifically move elements around per the rejection (in previous noting of location per claim2) not all the statements would be satisfied per Claim 3.
	Therefore, with the prior art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/13/2022